ICJ_165_IslaPortillos_CRI_NIC_2018-02-02_JUD_01_CO_03_FR.txt.                                                                                     238




           DÉCLARATION DE Mme LA JUGE SEBUTINDE

[Traduction]

   Application du principe de l’autorité de la chose jugée (res judicata) tel que
reflété aux articles 59 et 60 du Statut de la Cour — Questions du tracé précis de
la frontière terrestre dans la partie septentrionale d’Isla Portillos et de la
souveraineté sur la plage d’Isla Portillos n’ayant ni l’une ni l’autre été réglées
définitivement, avec effet de chose jugée, dans l’arrêt du 16 décembre2015 —
Nécessité pour la Cour de déterminer le tracé actuel de la frontière terrestre
dans la partie septentrionale d’Isla Portillos en se référant au traité de limites
de 1858 tel qu’interprété par les sentences Cleveland et Alexander et en tenant
compte des changements géomorphiques intervenus depuis dans la région
— Frontière terrestre ainsi définie comprenant deux segments distincts et trois
points terminaux.



                                 I. Introduction

   1. Je me suis associée à la majorité pour voter en faveur de tous les
points du dispositif (par. 205) du présent arrêt. Cependant, dans certains
aspects de son raisonnement, la Cour ne me semble pas traiter de manière
suﬃsamment exhaustive ou adéquate toutes les questions qui sous-tendent
sa décision, en particulier s’agissant de l’aﬀaire relative à la Frontière ter-
restre dans la partie septentrionale d’Isla Portillos (partie III de l’arrêt).
Premièrement, si je partage l’avis exprimé par la Cour au paragraphe 69,
selon lequel la question de la souveraineté sur la côte d’Isla Portillos n’a
pas été réglée déﬁnitivement, avec eﬀet de chose jugée, dans son arrêt du
16 décembre 2015 en l’aﬀaire relative à Certaines activités menées par le
Nicaragua dans la région frontalière (Costa Rica c. Nicaragua) (ci-après,
l’« arrêt de 2015 ») 1, je considère toutefois qu’une autre question connexe
importante entre les Parties est passée sous silence dans le présent arrêt
(par. 59 à 69), celle de savoir si la Cour, dans l’arrêt de 2015, avait déter-
miné avec l’autorité de la chose jugée le tracé de la frontière terrestre dans
la partie septentrionale d’Isla Portillos. Selon moi, il est clair que ce der-
nier point, qui est l’un de ceux qui opposent les Parties, aurait dû être
traité dans le présent arrêt. C’est pourquoi je m’emploierai à le faire dans
la présente déclaration.
   2. Deuxièmement, si j’approuve le tracé retenu pour la frontière ter-
restre dans la partie septentrionale d’Isla Portillos, tel que représenté sur

   1 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica

c. Nicaragua) et Construction d’une route au Costa Rica le long du fleuve San Juan (Nica-
ragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II), p. 665.

                                                                                    103

      délimitation maritime et frontière terrestre (décl. sebutinde) 239

le croquis no 2 du présent arrêt, j’estime cependant que la Cour, dans le
raisonnement qu’elle expose aux paragraphes 70 à 73, n’explique pas suf-
ﬁsamment les changements géomorphiques intervenus dans la région ni
leur eﬀet sur la frontière terrestre qui divisait celle-ci initialement, telle
que décrite dans le traité de limites de 1858 et interprétée par le pré-
sident Cleveland et le général Alexander. Je m’attacherai donc à le faire
plus en détail dans la présente déclaration.


   II. L’effet de l’arrêt du 16 décembre 2015 en l’affaire relative
        à CERTAINES ACTIVITÉS et l’autorité de la chose jugée

   3. Les deux Parties revendiquaient la souveraineté sur la plage/côte
d’Isla Portillos qui borde la mer des Caraïbes sur 3 kilomètres, entre la
lagune de Harbor Head et l’embouchure du ﬂeuve San Juan, y compris
sur la partie de cette plage où est installé le poste militaire du Nicaragua.
Le Costa Rica fondait sa revendication sur l’arrêt de 2015 2, aﬃrmant que
la Cour y avait déjà jugé que la souveraineté territoriale sur ladite plage
lui appartenait. En conséquence, le Costa Rica estimait que la question
était chose jugée et qu’il ne restait à la Cour qu’à a) déterminer l’empla-
cement précis de la frontière terrestre séparant Isla Portillos de chacune
des extrémités du cordon littoral (banc de sable) de la lagune de Har-
bor Head ; b) enclaver la lagune et le cordon littoral du Nicaragua, et
c) déclarer que la présence militaire du Nicaragua sur la plage emporte
violation de la souveraineté territoriale costa-ricienne 3.
   4. Le Nicaragua fondait quant à lui sa revendication de souveraineté à
l’égard de la plage d’Isla Portillos sur la lecture qu’il fait du traité de
limites de 1858 (tel qu’interprété par les sentences Alexander et Cleve-
land), lequel lui a, selon lui, attribué la souveraineté sur ladite plage,
y compris le segment où se trouve actuellement son campement militaire.
En outre, le défendeur contestait que la question du tracé de la frontière
terrestre dans la partie septentrionale d’Isla Portillos fût chose jugée,
arguant que, dans l’arrêt de 2015, la Cour a délibérément exclu de sa déﬁ-
nition du « territoire litigieux » la plage située dans cette partie, de sorte
que la « question … demeur[ait] ouverte » 4 et pouvait être tranchée dans
la présente instance.
   5. L’aﬀaire relative à la Frontière terrestre dans la partie septentrionale
d’Isla Portillos soulevait trois questions interdépendantes : a) dans l’arrêt
de 2015, la Cour avait-elle réglé avec l’autorité de la chose jugée la ques-
tion de la souveraineté sur le segment de plage situé au nord d’Isla Portil-
los, entre la lagune de Harbor Head et l’embouchure du ﬂeuve San Juan,
et, dans l’aﬃrmative, avait-elle, par voie de conséquence, également

  2  C.I.J. Recueil 2015 (II), p. 665.
  3  Voir les conclusions ﬁnales du Costa Rica.
   4 Contre-mémoire du Nicaragua (ci-après, « CMN »), par. 2.3, et conclusions ﬁnales

du Nicaragua.

                                                                                 104

       délimitation maritime et frontière terrestre (décl. sebutinde) 240

déterminé le tracé de la frontière terrestre entre les deux Etats dans cette
zone ; b) dans la négative, quel devait être le tracé de la frontière terrestre
entre les deux Etats dans la partie septentrionale d’Isla Portillos, compte
tenu du traité de 1858, des sentences Cleveland et Alexander pertinentes
et des changements géomorphiques intervenus depuis dans la région ; et
c) l’installation du poste d’observation militaire du Nicaragua sur la
plage d’Isla Portillos emportait-elle violation de la souveraineté territo-
riale du Costa Rica ?
   6. Le principe selon lequel une question qui a été examinée et tranchée
par une juridiction compétente ne peut plus être poursuivie par les mêmes
parties (autorité de la chose jugée) est reﬂété dans le texte et la structure
des articles 59 et 60 du Statut de la Cour, qui disposent respectivement
que « [l]a décision de la Cour n’est obligatoire que pour les parties en
litige et dans le cas qui a été décidé », et que « [l]’arrêt est déﬁnitif et sans
recours » 5. La Cour a insisté sur le fait que, bien que l’élément contrai-
gnant d’un arrêt soit contenu dans l’énoncé ﬁnal (dispositif) et non dans
le raisonnement juridique (exposé des motifs), il pouvait être nécessaire,
pour rechercher ce qui était force jugée, de déterminer le sens et la portée
du dispositif en se référant au raisonnement exposé dans l’arrêt en ques-
tion 6. Elle a également précisé ce qui suit :
           « [D]ans le cas d’un arrêt particulier, il peut se révéler nécessaire
        d’opérer une distinction entre, premièrement, les questions qui ont
        été tranchées, le cas échéant implicitement, avec force de chose jugée ;
        deuxièmement, les questions accessoires ou subsidiaires, ou obiter
        dicta ; troisièmement, celles qui n’ont pas été tranchées du tout… Si
        un point n’a en fait pas été tranché, ni expressément ni par implica-
        tion logique, l’arrêt n’a pas force de chose jugée sur celui-ci ; et il peut
        être nécessaire de lire une conclusion générale dans son contexte aﬁn
        de déterminer si elle recouvre tel point en particulier. » 7
   7. Ainsi, pour qu’un moyen fondé sur l’autorité de la chose jugée
puisse être retenu en l’espèce, la preuve doit être apportée que les condi-
tions suivantes sont remplies : a) les Parties sont les mêmes en l’aﬀaire
relative à Certaines activités (ci-après, la « première aﬀaire ») 8 et en l’af-
   5  Demande en interprétation de l’arrêt du 11 juin 1998 en l’affaire de la Frontière
terrestre et maritime entre le Cameroun et le Nigéria (Cameroun c. Nigéria), excep-
tions préliminaires (Nigéria c. Cameroun), arrêt, C.I.J. Recueil 1999 (I), p. 36, par. 12 ;
Effet de jugements du Tribunal administratif des Nations Unies accordant indemnité, avis
consultatif, C.I.J. Recueil 1954, p. 53 ; et Application de la convention pour la prévention
et la répression du crime de génocide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt,
C.I.J. Recueil 2007 (I), p. 90, par. 116.
    6 Application de la convention pour la prévention et la répression du crime de géno-

cide (Bosnie-Herzégovine c. Serbie-et-Monténégro), arrêt, C.I.J. Recueil 2007 (I), p. 95,
par. 125.
    7 Ibid., par. 126.
    8 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica

c. Nicaragua) et Construction d’une route au Costa Rica le long du fleuve San Juan (Nica-
ragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II).

                                                                                       105

       délimitation maritime et frontière terrestre (décl. sebutinde) 241

faire relative à la Frontière terrestre dans la partie septentrionale d’Isla Por-
tillos (ci-après, la « seconde aﬀaire ») 9 (eadem personae) ; b) le diﬀérend
ou la demande sont les mêmes dans les deux aﬀaires (eadem petitum) ;
c) les fondements juridiques qui sous-tendent le diﬀérend ou la demande
sont les mêmes dans les deux aﬀaires (eadem causa petendi) ; et d) le dif-
férend ou la demande qui font l’objet de la seconde aﬀaire ont été tran-
chés par la Cour de manière ﬁnale et déﬁnitive dans la première aﬀaire 10.
   8. Les paragraphes en litige (69, 70 et 229) de l’arrêt de 2015 se lisent
comme suit :
           « 69. Puisqu’il n’est pas contesté que le Nicaragua a mené certaines
        activités dans le territoire litigieux, il y a lieu, pour rechercher si la
        souveraineté territoriale du Costa Rica a été violée, de déterminer
        lequel des deux Etats a souveraineté sur ce territoire. Dans son
        ordonnance du 8 mars 2011 portant indication de mesures conser-
        vatoires, la Cour a déﬁni le « territoire litigieux » comme « la partie
        septentrionale [d’]Isla Portillos, soit la zone humide d’environ
        3 kilomètres carrés comprise entre la rive droite du caño litigieux, la
        rive droite du ﬂeuve San Juan lui-même jusqu’à son embouchure
        dans la mer des Caraïbes et la lagune de Harbor Head »
        (C.I.J. Recueil 2011 (I), p. 19, par. 55). Le caño dont il est ici ques-
        tion est celui que le Nicaragua a dragué en 2010. Ce dernier n’a pas
        contesté cette déﬁnition du « territoire litigieux » et le Costa Rica l’a
        expressément adoptée dans ses conclusions ﬁnales (point 2 a)). La
        Cour s’en tiendra à la déﬁnition du « territoire litigieux » qu’elle a
        énoncée dans son ordonnance de 2011. Elle rappelle que, dans son
        ordonnance en indication de mesures conservatoires du 22 novembre
        2013, elle a précisé qu’un campement militaire nicaraguayen « se
        trouv[ant] sur la plage elle-même à la lisière de la végétation », à
        proximité d’un des caños dragués en 2013, était « situé sur le terri-
        toire litigieux tel que déﬁni par elle dans son ordonnance du 8 mars
        2011 » (C.I.J. Recueil 2013, p. 365, par. 46).
           70. La déﬁnition précitée du « territoire litigieux » ne traite pas spé-
        ciﬁquement du segment de la côte caraïbe qui s’étend entre la lagune
        de Harbor Head, dont les deux Parties admettent qu’elle est nicara-
        guayenne, et l’embouchure du San Juan. Les Parties ont bien, dans
        leurs plaidoiries, exprimé des vues divergentes sur ce point, mais elles
        n’ont pas abordé la question de l’emplacement précis de l’embou-
        chure du ﬂeuve, et n’ont pas davantage présenté d’information
        détaillée concernant la côte. Elles n’ont ni l’une ni l’autre demandé à


   9 Délimitation maritime dans la mer des Caraïbes et l’océan Pacifique (Costa Rica
c. Nicaragua) et Frontière terrestre dans la partie septentrionale d’Isla Portillos (Costa Rica
c. Nicaragua).
   10 Question de la délimitation du plateau continental entre le Nicaragua et la Colombie

au-delà de 200 milles marins de la côte nicaraguayenne (Nicaragua c. Colombie), exceptions
préliminaires, arrêt, C.I.J. Recueil 2016 (I), p. 126, par. 59.

                                                                                          106

    délimitation maritime et frontière terrestre (décl. sebutinde) 242

        la Cour de préciser le tracé de la frontière par rapport à cette côte.
        La Cour s’abstiendra donc de le faire. 11 (Les italiques sont de moi.)
              229. [...] La Cour,
              1) Par quatorze voix contre deux,
              Dit que le Costa Rica a souveraineté sur le « territoire litigieux »,
           tel que déﬁni par la Cour aux paragraphes 69-70 du présent
           arrêt. » 12
   9. S’il est exact que les Parties à l’aﬀaire relative à Certaines activités (la
première aﬀaire) sont bien les mêmes que celles qui s’opposent en l’espèce
(la seconde aﬀaire), aucune des autres conditions requises pour que l’argu-
ment tiré du principe de l’autorité de la chose jugée puisse être retenu n’est
toutefois remplie. Premièrement, la demande ou le diﬀérend dans la pre-
mière aﬀaire (petitum) se rapportait à la souveraineté territoriale sur une
zone particulière d’Isla Portillos, clairement déﬁnie dans cette aﬀaire
comme étant le « territoire litigieux » où le Nicaragua avait mené les activi-
tés en cause, tandis que la seconde aﬀaire a trait à la démarcation de la
frontière terrestre entre les Parties dans une zone légèrement diﬀérente,
ainsi qu’à la souveraineté sur la plage d’Isla Portillos. Bien que la Cour ait
examiné la question de la frontière terrestre entre les Parties dans la pre-
mière aﬀaire, il ne s’agissait alors que d’identiﬁer ou de déﬁnir le « terri-
toire litigieux » où étaient menées les activités en cause, et non pas de
procéder à une démarcation ﬁnale ou déﬁnitive de cette frontière terrestre.
   10. Deuxièmement, et c’est là un aspect plus important encore, la
Cour, au paragraphe 70 de l’arrêt de 2015 cité plus haut, a délibérément
exclu de sa déﬁnition du « territoire litigieux » le segment de la côte caraïbe
qui s’étend entre la lagune de Harbor Head, dont les deux Parties admettent
qu’elle est nicaraguayenne, et l’embouchure du San Juan, soit la zone
aujourd’hui en litige, et a expressément refusé de préciser le tracé de la
frontière terrestre par rapport à cette côte. Si elle ne l’a pas fait, c’est
parce que, dans la première aﬀaire, les parties ne lui avaient pas présenté
d’information détaillée concernant la conﬁguration géographique de la
côte, pas plus qu’elles ne l’avaient priée de préciser le tracé de la frontière
terrestre par rapport à cette côte 13. En conséquence, lorsqu’elle a jugé
dans le dispositif (par. 229) que « le Costa Rica a[vait] souveraineté sur le
« territoire litigieux », tel que déﬁni par [elle] aux paragraphes 69-70 [de
l’arrêt de 2015] », la Cour n’a pas inclus dans ce territoire le segment de la
côte caraïbe s’étendant entre la lagune de Harbor Head et l’embouchure
du ﬂeuve San Juan, zone aujourd’hui en litige ; la Cour n’a pas non plus
déterminé le tracé de la frontière terrestre qui sépare les Parties dans cette
zone.

   11 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica
c. Nicaragua) et Construction d’une route au Costa Rica le long du fleuve San Juan (Nica-
ragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II), p. 696-697, par. 69-70.
   12 Ibid., p. 740, par. 229, point 1) du dispositif.
   13 Ibid., p. 697, par. 70.



                                                                                    107

   délimitation maritime et frontière terrestre (décl. sebutinde) 243

   11. En conclusion, ni la question du tracé précis de la frontière ter-
restre dans la partie septentrionale d’Isla Portillos, ni celle de savoir quel
Etat détient la souveraineté sur le segment de la côte caraïbe qui s’étend
entre la lagune de Harbor Head et l’embouchure du ﬂeuve San Juan, n’a
fait l’objet d’un règlement ﬁnal ou déﬁnitif dans l’arrêt de 2015. Le moyen
du Costa Rica fondé sur l’autorité de la chose jugée devait donc être
rejeté pour l’une comme pour l’autre, et la demande du Nicaragua
concernant la souveraineté sur la côte septentrionale d’Isla Portillos était
recevable.


               III. Le tracé de la frontière terrestre
            dans la partie septentrionale d’Isla Portillos

   12. Les Parties s’accordent à dire que, dans le traité de limites de 1858,
elles ont accepté une « frontière ﬂuctuante » dont le tracé varierait en
fonction de la conﬁguration géographique de la région 14. Elles conviennent
dès lors également que la Cour devait, pour déterminer le tracé actuel de
la frontière terrestre le long du segment de côte en litige, tenir compte du
traité de limites de 1858, tel qu’interprété par les sentences Alexander et
Cleveland, ainsi que de tous changements géographiques susceptibles de
justiﬁer un ajustement de la frontière historique 15. Les Parties sont toute-
fois en désaccord sur l’ampleur de ces changements et l’eﬀet qu’ils ont eu
sur le tracé de la frontière historique.
   13. Le Nicaragua estime que la Cour devait maintenir le point de
départ de la frontière terrestre à son emplacement historique, à savoir « à
l’extrémité de Punta de Castilla à l’embouchure du ﬂeuve San Juan de
Nicaragua, en leur état respectif au 15 avril 1858 » 16. Il soutient en outre
que la frontière franchit ensuite le cordon littoral qui traverse la lagune de
Harbor Head et suit le contour de celle-ci jusqu’à atteindre le chenal qui
la relie au cours inférieur du San Juan (le « premier chenal rencontré » du
général Alexander). Selon lui, la frontière terrestre devrait séparer
Isla Portillos, qui appartient au Costa Rica, et la côte ou plage de sable
de ce promontoire bordant directement la mer des Caraïbes, côte qui est
nicaraguayenne sur toute son étendue 17.

  14. Pour sa part, le Costa Rica aﬃrme que la partie septentrionale
d’Isla Portillos a subi d’importants changements géomorphiques qui ont
eu une incidence sur le tracé de la frontière terrestre historique, le plus
notable étant que le chenal qui reliait autrefois la lagune de Harbor Head
au cours inférieur du San Juan a aujourd’hui disparu et que l’ancienne

  14  Mémoire du Costa Rica (ci-après, « MCR »), par. 2.2, 2.55 et 2.57 ; et CMN,
par. 2.21-2.25.
   15 MCR, par. 2.2, 2.55 et 2.57 ; et CMN, par. 2.21-2.25.
   16 CMN, par. 2.4, 2.21, 2.23 et 3.10-3.23.
   17 Ibid., par. 4.9-4.19 ; ibid., par. 4.20 ; ibid., ﬁg. 4.16.



                                                                             108

    délimitation maritime et frontière terrestre (décl. sebutinde) 244

rive gauche ou septentrionale de ce chenal (et, partant, la frontière avec le
Nicaragua) a disparu sous l’eﬀet de l’érosion, de sorte qu’il ne subsiste,
immédiatement devant la plage d’Isla Portillos, aucune formation suscep-
tible de constituer un territoire appartenant à un Etat. Le Costa Rica
argue qu’Isla Portillos est par conséquent devenue un territoire côtier
avec une façade directe sur la mer des Caraïbes, et que la frontière ter-
restre entre les Parties atteint désormais la mer des Caraïbes en trois
points, à savoir sur la rive droite du ﬂeuve San Juan à son embouchure et
à chacune des extrémités du cordon littoral séparant la lagune de la mer 18.
Selon lui, la frontière terrestre devrait aller de l’extrémité nord-est de la
lagune de Harbor Head à la mer des Caraïbes par la ligne la plus courte,
et de l’extrémité nord-ouest de la lagune à la mer des Caraïbes par la ligne
la plus courte. Le Costa Rica revendique donc la souveraineté sur la plage
d’Isla Portillos et soutient que le seul territoire nicaraguayen situé dans la
zone est constitué par la lagune de Harbor Head et le cordon littoral situé
devant (pour autant que celui-ci soit émergé en permanence et susceptible
d’appropriation), territoire que la Cour devrait selon lui enclaver 19. Aussi
le Costa Rica a-t-il prié la Cour de
        « déterminer l’emplacement précis de la frontière terrestre séparant
        Isla Portillos des deux extrémités du banc de sable de la lagune de
        Los Portillos/Harbor Head et, ce faisant, de déclarer que le seul ter-
        ritoire nicaraguayen existant à ce jour dans la zone d’Isla Portillos se
        limite à l’enclave comprenant la lagune de Los Portillos/Harbor
        Head et le banc de sable qui sépare la lagune de la mer des Caraïbes,
        pour autant que ce banc de sable soit émergé en permanence et que
        cette enclave puisse de ce fait constituer un territoire appartenant à
        un Etat » 20.
Le Costa Rica a ajouté que, la géographie de cette zone côtière étant sus-
ceptible de continuer à changer, il n’était pas approprié de décrire la fron-
tière à l’aide de coordonnées exactes ; une description verbale était, selon
lui, suﬃsamment précise et aurait permis d’adapter la ligne à la géogra-
phie, comme le prévoyait la deuxième sentence Alexander 21.


        a) Le tracé initial de la frontière terrestre selon le traité de 1858
                    et les sentences Alexander et Cleveland
   15. Pour déterminer le tracé de la frontière terrestre dans la zone
côtière litigieuse, il convenait, selon moi, de commencer par examiner le
traité de limites de 1858 et les sentences pertinentes, avant de tenir compte,

   18 MCR, par. 2.5-2.10, 2.36 et 2.52-2.53.
   19 Ibid., par. 2.1-2.2 et 2.54.
  20 Requête introductive d’instance du Costa Rica, par. 22 ; MCR, p. 59, et conclusions

ﬁnales du Costa Rica.
  21 MCR, par. 2.56-2.58.



                                                                                   109

   délimitation maritime et frontière terrestre (décl. sebutinde) 245

si besoin est, des changements géographiques intervenus dans la région.
Aux termes de l’article II du traité de 1858,
     « [l]a limite entre les deux républiques, à partir de la mer du Nord,
     partira de l’extrémité de Punta de Castilla, à l’embouchure du ﬂeuve
     San Juan de Nicaragua, puis suivra la rive droite de ce ﬂeuve jusqu’à
     un point distant de trois milles anglais de Castillo Viejo » 22.

Cependant, lorsqu’il a interprété cette disposition dans sa première sen-
tence, le général Alexander a relevé ceci :
        « [L]’emplacement exact où était l’extrémité du promontoire de
     Punta de Castillo le 15 avril 1858 est depuis longtemps recouvert
     par la mer des Caraïbes et il n’y a pas assez de convergence dans
     les cartes anciennes sur le tracé du rivage pour déterminer avec
     une certitude suﬃsante sa distance ou son orientation par rapport
     au promontoire actuel. Il se trouvait quelque part au nord-est et
     probablement à une distance de 600 à 1600 pieds, mais il est
     aujourd’hui impossible de le situer exactement. Dans ces conditions,
     la meilleure façon de satisfaire aux exigences du traité et de la sen-
     tence arbitrale du président Cleveland est d’adopter ce qui constitue
     en pratique le promontoire aujourd’hui, à savoir l’extrémité nord-
     ouest de ce qui paraît être la terre ferme, sur la rive est de la lagune
     de Harbor Head.
        J’ai en conséquence personnellement inspecté cette zone et je
     déclare que la ligne initiale de la frontière sera la suivante :
        Son orientation sera nord-est sud-ouest, à travers le banc de sable,
     de la mer des Caraïbes aux eaux de la lagune de Harbor Head. Elle
     passera au plus près à 300 pieds au nord-ouest de la petite cabane qui
     se trouve actuellement dans les parages. En atteignant les eaux de la
     lagune de Harbor Head, la ligne frontière obliquera vers la gauche,
     en direction du sud-est, et suivra le rivage autour du port jusqu’à
     atteindre le ﬂeuve proprement dit par le premier chenal rencontré.
     Remontant ce chenal et le ﬂeuve proprement dit, la ligne se poursui-
     vra comme prescrit dans le traité. »
   16. Ainsi qu’il est relevé au paragraphe 74 de l’arrêt de 2015, le géné-
ral Alexander envisageait, dans sa deuxième sentence, la possibilité « non
seulement que [l]es rives [du ﬂeuve San Juan] s’élargissent ou se resser-
r[assent] de manière progressive, mais aussi que ses chenaux [fussent]
radicalement modiﬁés ». Il a également fait observer ce qui suit :
       « De tels changements, qu’ils soient progressifs ou soudains, auront
     nécessairement des incidences sur la ligne frontière actuelle. Mais,

   22 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica

c. Nicaragua) et Construction d’une route au Costa Rica le long du fleuve San Juan (Nica-
ragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II), p. 697, par. 71.

                                                                                    110

    délimitation maritime et frontière terrestre (décl. sebutinde) 246

        concrètement, les conséquences ne pourront être déterminées qu’en
        fonction des circonstances particulières à chaque cas, conformément
        aux principes du droit international applicables.
          Le mesurage et la démarcation proposés de la ligne frontière seront
        sans incidence sur l’application desdits principes. » 23
  17. Dans sa troisième sentence, le général Alexander en a conclu ceci :
           « Permettez-moi de résumer brièvement et d’exposer plus claire-
        ment la situation dans son ensemble, conformément aux principes
        formulés dans ma première sentence, à savoir que, pour interpréter le
        traité de 1858 dans la pratique, le San Juan doit être considéré
        comme un ﬂeuve navigable. Je décide donc que la ligne de séparation
        exacte entre les juridictions des deux pays est la rive droite du fleuve,
        lorsque l’eau est à son niveau ordinaire et que le fleuve est navigable
        par des bateaux et des embarcations d’usage général. Lorsque tel est le
        cas, toute partie des eaux du ﬂeuve se trouve sous la juridiction du
        Nicaragua et toute parcelle de terre située sur la rive droite, sous celle
        du Costa Rica. » 24 (Les italiques sont de moi.)
Il ressort clairement de ce qui précède que, à l’époque où le géné-
ral Alexander a rendu ses cinq sentences ﬁxant la frontière terrestre entre
les Parties en 1897, d’importants changements géomorphiques s’étaient
déjà produits près de l’embouchure du cours inférieur du ﬂeuve San Juan.
Le général s’attendait à ce qu’il s’en produise d’autres, qui modiﬁeraient
les rives et chenaux du San Juan, ainsi que le tracé de la frontière histo-
rique.
   18. Plus d’un siècle plus tard, dans son arrêt de 2015, la Cour a conclu
ce qui suit lorsqu’elle a interprété le traité de 1858 à la lumière des sen-
tences Cleveland et Alexander :
           « [L]e traité de 1858 et les sentences rendues par le président Cleve-
        land et le général Alexander amènent à conclure que l’article II dudit
        traité, qui place la frontière sur la « rive droite d[u] … ﬂeuve », doit
        s’interpréter à la lumière de l’article VI (cité en entier au para-
        graphe 133 [de l’arrêt de 2015]), aux termes duquel « la République
        du Costa Rica aura … un droit perpétuel de libre navigation sur
        les … eaux [du ﬂeuve], entre l’embouchure [de celui-ci] et un point
        situé à trois milles anglais en aval de Castillo Viejo ». Ainsi que le
        général Alexander l’a fait observer lorsqu’il a procédé à la démarca-
        tion de la frontière, le ﬂeuve est, dans le traité de 1858, considéré,
        « dans des conditions d’eau moyennes », comme un « débouché en
   23 Nations Unies, Recueil des sentences arbitrales (RSA), vol. XXVIII, p. 224, cité dans
Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica c. Nica-
ragua) et Construction d’une route au Costa Rica le long du fleuve San Juan (Nicaragua
c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II), p. 699, par. 74.
   24 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica

c. Nicaragua) et Construction d’une route au Costa Rica le long du fleuve San Juan (Nica-
ragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II), p. 700, par. 75.

                                                                                      111

    délimitation maritime et frontière terrestre (décl. sebutinde) 247

        mer pour le commerce » (voir le paragraphe 73 [de l’arrêt de 2015]).
        De l’avis de la Cour, il découle des articles II et VI, lus conjointement,
        que, pour que la rive droite d’un chenal du fleuve constitue la frontière,
        ce chenal doit être navigable et offrir un « débouché en mer pour le
        commerce ». Il apparaît ainsi que les droits de navigation du Costa Rica
        et la souveraineté sur la rive droite, qui a clairement été attribuée à ce
        dernier jusqu’à l’embouchure du fleuve, sont liés. » 25 (Les italiques sont
        de moi.)
   19. Ce qui précède indique clairement que, pour déterminer le tracé
actuel de la ligne frontière dans la zone côtière litigieuse, y compris les
éventuels ajustements devant y être apportés, la Cour devait, dans toute
la mesure du possible, rester ﬁdèle au traité de 1858 en veillant à ce que
a) le ﬂeuve San Juan demeure « navigable » et continue d’oﬀrir un
« débouché en mer pour le commerce », et b) les droits de navigation du
Costa Rica tels que prévus par le traité de 1858 26, dont la Cour a dit
qu’ils étaient indissociablement liés à la souveraineté costa-ricienne sur la
rive droite du ﬂeuve San Juan jusqu’à l’embouchure de celui-ci 27, soient
préservés.

                 b) Les changements géomorphiques intervenus
                  dans la partie septentrionale d’Isla Portillos
   20. Aﬁn de vériﬁer la topographie actuelle dans la partie septentrionale
d’Isla Portillos, la Cour a désigné un groupe d’experts qui a eﬀectué deux
visites sur les lieux (en décembre 2016 et en mars 2017). Ces experts lui
ont soumis, ainsi qu’aux Parties, un rapport 28 dans lequel ils ont recensé
un certain nombre de changements géographiques ou géomorphiques qui
se sont produits au ﬁl des années dans la partie septentrionale d’Isla Por-
tillos, les plus importants étant les suivants :
— le point déﬁni par le général Alexander et les commissions de
  démarcation des Parties comme le point de départ de la frontière
  terrestre en 1897 se trouve désormais dans la mer des Caraïbes du
  fait de l’érosion côtière 29. Cependant, bien qu’il ait considérable-
  ment reculé sous l’eﬀet de ce phénomène, le promontoire de Punta
  de Castilla demeure un élément géomorphique et géographique du
  relief 30 ;
— le chenal reliant la lagune de Harbor Head au cours inférieur du
  San Juan (décrit par le général Alexander comme le « premier chenal

   25 C.I.J. Recueil 2015 (II), p. 700, par. 76.
   26 En particulier les articles II et VI du traité de 1858.
   27 Certaines activités menées par le Nicaragua dans la région frontalière (Costa Rica

c. Nicaragua) et Construction d’une route au Costa Rica le long du fleuve San Juan
(Nicaragua c. Costa Rica), arrêt, C.I.J. Recueil 2015 (II), p. 700, par. 76.
   28 Rapport des experts désignés par la Cour en date du 30 avril 2017.
   29 Ibid., par. 132.
   30 Ibid., par. 131.



                                                                                   112

    délimitation maritime et frontière terrestre (décl. sebutinde) 248

  rencontré »), autrefois navigable, a presque entièrement disparu,
  remplacé par une série de « lagunes discontinues parallèles à la côte »
  et « allongées » qui, elles, ne sont pas navigables 31 ;
— ce qui formait autrefois la rive gauche ou septentrionale de ce chenal (et
  comprenait un territoire nicaraguayen) est totalement érodé, et il n’existe,
  immédiatement devant la plage d’Isla Portillos, aucune formation
  susceptible de constituer un territoire appartenant à un Etat 32 ;
— en conséquence, Isla Portillos est devenue un territoire côtier avec une
  « plage de sable large et continue » directement adjacente à la mer des
  Caraïbes et couverte de végétation arborée 33 ;
— le cours inférieur du ﬂeuve San Juan ne coule plus vers l’est via un
  chenal pour se jeter dans la lagune de Harbor Head, mais vers le
  nord-ouest pour se déverser directement dans la mer des Caraïbes 34 ;
— la lagune de Harbor Head, dont la superﬁcie a considérablement
  diminué, ne s’ouvre plus sur la mer des Caraïbes, mais est fermée par
  un cordon littoral « parallèle à la côte en forme de ruban », dépourvu
  de végétation 35.
   21. Il ressort clairement des constatations susmentionnées des experts
que le tracé initial de la frontière terrestre, tel que prévu par le traité de
limites de 1858 et les sentences pertinentes, devait inévitablement être
ajusté, sur la base des changements géomorphiques décrits plus haut. La
frontière terrestre résultant d’un tel ajustement comprend deux segments
ou secteurs distincts et trois points terminaux, ainsi qu’on peut le voir sur
le croquis no 2 de l’arrêt.

            c) Les trois points terminaux de la frontière terrestre
                dans la partie septentrionale d’Isla Portillos
   22. Lorsqu’il a interprété le traité de 1858, le général Alexander pré-
voyait que le point de départ de la frontière terrestre serait placé sur la
terre ferme et stable de ce qui était alors « le promontoire [de Punta de
Castilla], à savoir l’extrémité nord-ouest de ce qui para[issait] être la terre
ferme, sur la rive est de la lagune de Harbor Head ». En raison des chan-
gements géomorphiques susvisés, il ne serait aujourd’hui pas possible ou
approprié de retenir Punta de Castilla ou la borne initiale (à présent sub-
mergées) comme point de départ de la frontière terrestre. Les experts ont
toutefois souligné que, bien qu’il eût considérablement reculé du fait de
l’érosion côtière, le « promontoire de Punta de Castilla » demeurait un
élément géomorphique et géographique du relief 36. Selon moi, la Cour

   31  Rapport des experts désignés par la Cour en date du 30 avril 2017, p. 33, par. 106,
et ﬁg. 41-42.
   32 Ibid., par. 105-106.
   33 Ibid., p. 34-36.
   34 Ibid., p. 33, par. 103, et ﬁg. 21.
   35 Ibid., p. 25, par. 99, et ﬁg. 21.
   36 Ibid., par. 131.



                                                                                     113

    délimitation maritime et frontière terrestre (décl. sebutinde) 249

aurait dû prendre comme point de départ du premier segment de la fron-
tière terrestre l’extrémité nord-ouest de ce qui paraît être la terre ferme,
sur la rive est de la lagune de Harbor Head telle qu’elle existait en 2017.
Ce point est appelé Ple2 sur le croquis no 2. Le deuxième point terminal
du premier segment est le point Plw2, situé à l’ouest du cordon littoral,
indiqué sur ce même croquis 37. Quant au point que la Cour désigne, dans
l’arrêt, comme étant le « point de départ de la frontière terrestre », et qui
est actuellement situé à l’extrémité de la ﬂèche littorale jouxtant le ﬂeuve
San Juan là où « [sa] rive droite rejoint la laisse de basse mer de la côte de
la mer des Caraïbes » (par. 71), il s’agit plutôt, à mon sens, du point de
départ du second segment de la frontière terrestre. Pour les raisons indi-
quées dans l’arrêt, je suis d’accord avec la majorité pour considérer que ce
point doit être aussi celui d’où part, en principe, la délimitation maritime
dans la mer des Caraïbes.

             d) Le tracé du premier segment de la frontière terrestre
   23. Selon moi, le premier segment de la frontière terrestre doit avoir le
tracé ci-après. Il suit une direction nord-est sud-ouest, à travers le cordon
littoral, de la mer des Caraïbes aux eaux de la lagune de Harbor Head,
puis passe au plus près au point Ple2 (dont les coordonnées sont indi-
quées au paragraphe 73 de l’arrêt). En atteignant les eaux de la lagune de
Harbor Head, la ligne frontière suit le rivage de celle-ci jusqu’à atteindre
son extrémité nord-ouest où elle traverse le cordon littoral pour se jeter
dans la mer des Caraïbes, au point Plw2 (dont les coordonnées sont indi-
quées au paragraphe 73 de l’arrêt). Ce premier segment de la frontière
terrestre enclave les eaux de la lagune de Harbor Head et garantit que
celle-ci, ainsi que le cordon littoral situé devant elle, demeurent nicara-
guayens, conformément aux dispositions du traité de 1858.

              e) Le tracé du second segment de la frontière terrestre
  24. Le « premier chenal rencontré » du général Alexander n’existant
plus, le second segment de la frontière terrestre est dissocié du premier,
dont il est séparé par la plage d’Isla Portillos. Ce second segment doit
partir de l’extrémité nord-ouest d’Isla Portillos à l’embouchure du
San Juan proprement dit, sur la terre ferme à la base de la ﬂèche littorale,
au point où la rive droite du ﬂeuve rejoint la laisse de basse mer de la côte
de la mer des Caraïbes. La ligne continue ensuite de remonter le ﬂeuve
proprement dit de la manière prescrite dans le traité de 1858.

                                                      (Signé) Julia Sebutinde.



   37    Voir les coordonnées de ces deux points terminaux au paragraphe 73 du présent
arrêt.

                                                                                  114

